Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detailed Action

Drawings Objection Withdrawal
Applicant’s amendment of Claim 10 is acknowledged. Thus, the objection to the drawings is withdrawn.

Claim Rejections Withdrawal
Applicant’s amendment of Claims 3, 9 and 10 is acknowledged. Thus, the claim rejection under 112 is withdrawn.

Claim Rejections – 35 U.S.C. 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 3, 4 and 12-14 rejected under 35 U.S.C. 103 as being unpatentable over Wang (U.S. Patent Pub. No. 2016/0086984) of record, in view of Jung (U.S. Patent Pub. No. 2015/0108555).
	Regarding Claim 1
	FIG. 1 of Wang discloses a CMOS image sensor, comprising: a substrate (104) with a first doping type [0017] and having a front-side and a back-side opposite to the front-side; a photodiode doped region (112) with a second doping type opposite to the first doping type and disposed within the substrate [0018]; a vertical transfer gate electrode (122) extending vertically from the front-side of the substrate to a first position within the substrate and separated from the substrate by a gate dielectric (120); a pixel device well (108); and a pixel device (128) disposed on the pixel device well at the front-side of the substrate, the pixel device comprising a gate electrode (138) disposed over the substrate and a pair of source/drain (S/D) regions (134, 136) disposed within the substrate [0023]. 
Wang fails to disclose “a doped lateral isolation region disposed on the photodiode doped region; a doped vertical isolation region vertically extending along the vertical transfer gate electrode and reaching on the doped lateral isolation region; a pixel device well disposed on the doped lateral isolation region, wherein the pixel device well has a doping concentration less than that of the doped vertical isolation region”.
	FIG. 2 of Jung discloses a similar image sensor, comprising a doped lateral isolation region (horizontal 108) disposed on the photodiode doped region (102); a doped vertical isolation region (vertical 108) vertically extending along the vertical transfer gate electrode (118) and reaching on the doped lateral isolation region; a pixel 
	It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to modify the device of Wang, as taught by Jung. The ordinary artisan would have been motivated to modify Wang in the above manner for the purpose of leakage prevention (Para. 61 of Jung).
			
	Regarding Claim 3
	FIG. 2 of Jung discloses the doped vertical isolation region (108) abuts a sidewall of the gate dielectric (106) and has a top surface aligned with a top surface of the pixel device well.

	Regarding Claim 4
	FIG. 2 of Jung discloses a floating diffusion well (126) disposed within the substrate on another side of the vertical transfer gate electrode (118) opposite to the doped vertical isolation region (108).

	Regarding Claim 12
	FIG. 1 of Wang discloses the pixel device (128) is a source follower transistor, a reset transistor, or a row select transistor [0022].

	Regarding Claim 13


	Regarding Claim 14
	FIG. 2 of Jung discloses the radiation enters from the back-side of the substrate.

Claim 2 rejected under 35 U.S.C. 103 as being unpatentable over Wang and Jung, in view of Miyanami (U.S. Patent Pub. No. 2015/0001376).
	Regarding Claim 2
	Wang as modified by Jung discloses Claim 1. 
Wang as modified by Jung fails to disclose “the doped vertical isolation region and the doped lateral isolation region separate the pixel device well from the photodiode doped region”.
	FIG. 5 of Miyanami discloses a similar image sensor, wherein the doped vertical isolation region (18C) and the doped lateral isolation region (10+23) separate the pixel device well 20) from the photodiode doped region (PD). 
.
	
Claim 5 rejected under 35 U.S.C. 103 as being unpatentable over Wang and Jung, in view of Ito (U.S. Patent Pub. No. 2018/0315787) of record.
	Regarding Claim 5
	Wang as modified by Jung discloses Claim 4. 
Wang as modified by Jung fails to disclose “the floating diffusion well has a doping concentration decreases in gradient from a top surface at the front-side of the substrate to a bottom surface away from the front-side of the substrate”.
	FIG. 5 of Ito discloses a similar image sensor, wherein the floating diffusion well (51) has a doping concentration decreases in gradient from a top surface at the front-side of the substrate to a bottom surface away from the front-side of the substrate. 
	It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to modify the device of Wang, as taught by Ito. The ordinary artisan would have been motivated to modify Wang in the above manner for the purpose of suppressing leakage of FD (Para. 19 of Ito).

Claims 6-9 and 11 rejected under 35 U.S.C. 103 as being unpatentable over Wang and Jung, in view of Shinohara (U.S. Patent Pub. No. 2011/0187911) of record.
	Regarding Claim 6

Wang as modified by Jung fails to disclose “a shallow trench isolation structure between the pixel device and the vertical transfer gate electrode, extending from the front-side of the substrate to a position within the pixel device well”.
	FIG. 22 of Shinohara discloses a similar image sensor, comprising a shallow trench isolation (130) structure between the pixel device (Tr3) and the vertical transfer gate electrode (116), extending from the front-side of the substrate to a position within the pixel device well. 
	It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to modify the device of Wang, as taught by Shinohara. The ordinary artisan would have been motivated to modify Wang in the above manner for the purpose of forming pixel separation (Para. 8 of Shinohara).
				
	Regarding Claim 7
	FIG. 22 of Shinohara discloses the STI structure (130) has a bottom surface locating at a position shallower within the substrate (112) than that of the doped lateral isolation region (114).
		
	Regarding Claim 8
	FIG. 22 of Shinohara discloses the S/D regions (119/120) of the pixel device have bottom surfaces locating at a position of the substrate higher than the bottom surface of the STI structure (130).
	

	FIG. 22 of Shinohara discloses a first (121) doped region surrounding a lower portion of the vertical transfer gate electrode (116); and a second doped region (113A) disposed underneath and abutting the first doped region: wherein the second doped region has a doping type opposite to the first doped region.
	
	Regarding Claim 11
	FIG. 22 of Shinohara discloses the doped lateral isolation region (114) and the pixel device well (lateral portion of p between 114 and 125) have the first doping type (p).
	
Claim 10 rejected under 35 U.S.C. 103 as being unpatentable over Wang, Jung and Shinohara, in view of Kwag (U.S. Patent No. 9,735,197) of record.
	Regarding Claim 10
	Wang as modified by Jung and Shinohara discloses Claim 9. Shinohara further discloses the second doped region (113A) each has a sidewall surface vertically aligned with a sidewall surface of the photodiode doped region (PD).
Wang as modified by Jung and Shinohara fails to disclose a sidewall surface of the first doped region vertically aligned with a sidewall surface of the second doped region.
	FIG. 7A of Kwag discloses a similar image sensor, wherein a sidewall surface of the first doped region (51b) vertically aligned with a sidewall surface of the second doped region (51a), so that the first doped region and the second doped region each 
	It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to modify the device of Wang, as taught by Kwag. The ordinary artisan would have been motivated to modify Wang in the above manner for the purpose of improving performance of image sensors (Col. 1, Lines 30-31 of Kwag).
	
Claim 15 rejected under 35 U.S.C. 103 as being unpatentable over Wang and Jung, in view of Crocherie (U.S. Patent Pub. No. 2018/0083057) of record.
	Regarding Claim 15
	Wang as modified by Jung discloses Claim 1. 
Wang as modified by Jung fails to disclose “a deep trench isolation structure surrounding the photodiode doped region and separated from the photodiode doped region by the substrate; wherein top surfaces of the photodiode doped region and the DTI structures are coplanared, and bottom surfaces of the photodiode doped region and the DTI structures are coplanared”.
	FIG. 1 of Crocherie discloses a similar image sensor, comprising a deep trench isolation (DTI 2) structure surrounding the photodiode doped region (3) and separated from the photodiode doped region by the substrate (1); wherein top surfaces of the photodiode doped region and the DTI structures are coplanared, and bottom surfaces of the photodiode doped region and the DTI structures are coplanared. 
	It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to modify the device of Wang, as taught by Crocherie. .
	
Claims 16, 18 and 19 rejected under 35 U.S.C. 103 as being unpatentable over Wang, in view of Manda (U.S. Patent Pub. No. 2010/0314672).
	Regarding Claim 16
	FIG. 1 of Wang discloses a CMOS image sensor, comprising: a p-type substrate (104) with a first doping type [0017] and having a front-side and a back-side opposite to the front-side; an n-type [0018] photodiode doped region (112) disposed within and in direct contact with the p-type substrate; a vertical transfer gate electrode (122) extending vertically from the front-side of the  p-type substrate to a first position within the  p-type substrate and separated from the  p-type substrate by a gate dielectric (120). 
Wang fails to disclose “a p-type lateral isolation region disposed on the n-type photodiode region; a p-type pixel device well disposed on the p-type lateral isolation region; and a p-type vertical isolation region vertically extending from the front-side of the p-type substrate and reaching on the p-type lateral isolation region, wherein the p-type vertical isolation region has a doping concentration greater than that of the p-type pixel device well”.
	FIG. 1 of Manda discloses a similar image sensor, comprising a p-type lateral isolation region (17 below top surface of 2A) disposed on the n-type photodiode region (2); a p-type pixel device well (11 above top surface of 2A) disposed on the p-type lateral isolation region; and a p-type vertical isolation region (17 above top surface of 2A) vertically extending from the front-side of the p-type substrate (11 below top 
	It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to modify the device of Wang, as taught by Manda. The ordinary artisan would have been motivated to modify Wang in the above manner for the purpose of improving sensitivity (Para. 4 of Manda).

	Regarding Claim 18
	FIG. 1 of Manda discloses the p-type lateral isolation region and the p-type vertical isolation region have a substantial same doping concentration that is greater than that of the p-type substrate. 
	With respect to “more than 10 times”, said ratio is considered to be a result effective variable where the result is a change in the device performance.  The claim to a ratio therefore constitutes an optimization of ranges.  In re Huang, 100 F.3d 135, 40 USPQ2d 1685, 1688 (Fed. Cir. 1996). It would have been obvious to one of ordinary skill in the art at the time of the invention to use the parameters as claimed, since discovering the optimum or workable ranges involves only routine skill in the art.
	
	Regarding Claim 19
	Modified Wang discloses a pixel device disposed on the p-type pixel device well at the front-side of the p-type substrate, the pixel device comprising a gate electrode .
		
Claim 20 rejected under 35 U.S.C. 103 as being unpatentable over Miyanami (U.S. Patent Pub. No. 2015/0001376), in view of Shinohara, in view of Crocherie 
	Regarding Claim 20
FIG. 5 of Miyanami discloses a method of forming an image sensor, comprising: forming a pixel region (20) from a front-side of a substrate (10); forming a photodiode doped region (PD) of a photodiode of the pixel region from the front-side of the substrate; forming a doped lateral isolation region (23+10A) and a doped vertical isolation region (18C) on the photodiode doped region, and within the substrate, wherein the doped lateral isolation region and the doped vertical isolation region separate the photodiode doped region from the pixel region thereabove; forming a vertical transfer gate structure (18G) aside of the doped vertical isolation region and a floating diffusion well (FD) at one side of the vertical transfer gate structure opposite to the doped vertical isolation region; forming a pixel device (Tr) on the front-side of the substrate on one side of the doped vertical isolation region opposite to the vertical transfer gate structure. 
Miyanami fails to disclose “forming a shallow trench isolation (STI) structure at a peripheral of a pixel region from a front-side of a substrate”; and “forming a deep trench isolation (DTI) structure from a back-side of the substrate extending into the substrate, surrounding the photodiode doped region, and separated from the photodiode doped region by the substrate”.

	It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to modify the device of Miyanami, as taught by Crocherie. The ordinary artisan would have been motivated to modify Miyanami in the above manner for the purpose of improving quantum efficiency (Para. 8 of Crocherie).
Miyanami as modified by Crocherie fails to disclose “forming a shallow trench isolation (STI) structure at a peripheral of a pixel region from a front-side of a substrate”.
	FIG. 22 of Shinohara discloses a similar image sensor, comprising a shallow trench isolation (130) structure at a peripheral of a pixel region from a front-side of a substrate. 
	It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to modify the device of Miyanami, as taught by Shinohara. The ordinary artisan would have been motivated to modify Miyanami in the above manner for the purpose of forming pixel separation (Para. 8 of Shinohara).

Claim Objection
Claim 17 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant’s arguments with respect to Claims 1, 16 and 20 have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHENG-BAI ZHU whose telephone number is (571)270-3904.  The examiner can normally be reached on 11am – 7pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thao Le can be reached on (571)272-1708.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 

/SHENG-BAI ZHU/Primary Examiner, Art Unit 2892